ACCEPTED
                                                                                        03-15-00539-CR
                                                                                                7598081
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 10/29/2015 12:40:56 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                No. 03-15-00539-CR
MATTHEW DIAZ,                                      }
                                                                      FILED IN
Appellant                                          }           3rd COURT OF APPEALS
                                                   }               AUSTIN, TEXAS
                                                          IN THE COURT
                                                              10/29/2015 12:40:56 PM
                                                   }      OF APPEALS
                                                   }      OF THEJEFFREY
                                                                   THIRD   D. KYLE
                                                                       Clerk
v.                                                 }      SUPREME JUDICIAL
                                                   }      DISTRICT
THE STATE OF TEXAS                                 }


                    MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT'S BRIEF
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Comes now John Kuchera, undersigned counsel for Appellant, pursuant to

Rule 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for an

extension of thirty (30) days in which to the file Appellant’s brief in the above-

entitled and numbered cause. In support of this motion, undersigned counsel would

show the Court the following.

      Counsel was notified by this Court on October 28, 2015 that Appellant’s brief

was overdue. Counsel has simply been negligent and did not calendar the due date

for the brief when the Clerk’s Record was filed September 9, 2015. Counsel is

presently working on an appellate brief in U.S.A. v. Pina, Appeal No. 15-50792 in

the Fifth Circuit Court of Appeals which is due November 1, 2015. Counsel will

begin Appellant’s brief immediately thereafter.

      WHEREFORE, PREMISES CONSIDERED, undersigned counsel requests
that this Court grant an extension through November 9, 2015, for the filing of

Appellant's brief herein.




                                       Respectfully submitted,
                                       /s/ John A. Kuchera
                                       John A. Kuchera
                                       210 N. 6th St.
                                       Waco, Texas 76701
                                       (254) 754-3075
                                       (254) 756-2193 (facsimile)
                                       SBN 00792137
                                       johnkuchera@210law.com
                                       Attorney for Appellant


                               Certificate of Service
I certify that on the 29th day of October, 2015, I mailed the foregoing to:
Mr. Bob D. Odom
Assistant District Attorney
P.O. Box 540
Belton, TX 76513



                                       /s/ John A. Kuchera
                                       John A. Kuchera